Appeal Dismissed and Memorandum Opinion filed October 19, 2021.




                                      In The

                    Fourteenth Court of Appeals

                              NO. 14-21-00287-CV

UNITED SERVICES AUTOMOBILE ASSOCIATION, USAA CASUALTY
        INSURANCE COMPANY, USAA GENERAL INDEMNITY
      COMPANY, AND GARRISON PROPERTY AND CASUALTY
                INSURANCE COMPANY, Appellants

                                        V.

          CLEAR VISION WINDSHIELD REPAIR, LLC, Appellee

                   On Appeal from the 164th District Court
                           Harris County, Texas
                     Trial Court Cause No. 2019-62868


                         MEMORANDUM OPINION

      This is an appeal from a judgment signed February 21, 2021. The notice of
appeal was filed May 24, 2021 after a motion for new trial was timely filed.

      No clerk’s record has been filed. The clerk responsible for preparing the
record in this appeal informed the court that appellants did not make arrangements
to pay for the record. On September 9, 2021, the court notified all parties of the
court’s intention to dismiss the appeal for want of prosecution unless, by September
24, 2021, appellants made arrangements to pay for the record and provided this court
with proof of payment. See Tex. R. App. P. 37.3(b). No such proof has been filed.

       In addition, no appellant has paid the filing fee of $205.00, and no evidence
that appellants are excused by statute or the Texas Rules of Appellate Procedure
from paying costs has been filed. See Tex. R. App. P. 5. The court notified all
parties on September 9, 2021 that unless appellants paid the filing fee to the clerk of
this court, the appeal would be dismissed. Appellants filed no reply regarding the
filing fee.

       Accordingly, the appeal is dismissed. See Tex. R. App. P. 42.3(c) (allowing
involuntary dismissal of case because appellant failed to comply with notice from
clerk requiring response or other action within specified time).



                                   PER CURIAM



Panel consists of Chief Justice Christopher and Justices Hassan and Poissant.




                                          2